Citation Nr: 1433116	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for laryngeal and squamous cell carcinoma. 


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served in the United States Army from June 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

The Veteran does not have additional disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault or event not reasonably foreseeable on the part of VA in providing care and treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for laryngeal and squamous cell carcinoma claimed to be the result of medical treatment, or the lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran received required VCAA notice in a March 2010 letter.

Additionally, VA has a duty to assist the Veteran in obtaining evidence that would be reasonably likely to substantiate the claim.  38 U.S.C.A. § 5103A.   There is no indication of relevant records that remain outstanding.

VA has a duty to provide a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  VA medical opinions were obtained in September 2010 and then March 2012.  As discussed below, the opinions are adequate because in combination they considered an accurate history, are definitive, and supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the foregoing, there is no additional notice or assistance that would be reasonably likely to aid the Veteran in substantiating the claim.

Law

Compensation will be awarded for (1) an additional disability that (2) is not the result of the veteran's willful misconduct, (3) was "caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary," and (4) was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination." 38 U.S.C. § 1151(a)(1)(A) (emphasis added); see also 38 C.F.R. § 3.361 (2009).  

The proximate cause may also be an even not reasonably foreseeable.  Id.  In this case, however, the Veteran contends that he incurred additional disability as the result of VA's improper delay in discovering and treating laryngeal cancer, and he does not contend, nor does the evidence suggest, that he incurred additional disability as the result an event that was not reasonably foreseeable.  To the contrary, he contends that VA's error was in failing to anticipate very foreseeable events.

Background

On April 22, 2009, the Veteran was seen at the VA Medical Center (VAMC) with a complaint of hoarseness.  He reported noticing the hoarseness in December 2008 and that he had been a smoker until January 2009.  The examiner recommended that he undergo a micro-laser laryngoscopy.  The surgery was performed on May 18, 2009.  Right and left vocal cord lesions were excised.  

The Veteran was seen for follow up on May 27, 2009.  At that time, pathology reports were noted to show findings of papillary hyperplasia with severe dysplasia in one lesion; papillary hyperplasia with mild dysplasia in a second; and a third lesion with squamous hyperplasia.  The Veteran was informed that he would have a follow-up appointment in six months.

In November 2009, the Veteran went to the VAMC emergency room due to hoarseness.  He was seen by a staff physician and a telephonic consultation was accomplished between the emergency room physician and an ENT doctor.  Upon completion of the consultation, the emergency room doctor told the Veteran that the symptoms he was experiencing were "not unexpected" based on the surgery that had been performed in May 2009.  The Veteran was told to do a follow-up with his VA ENT doctor and that if any symptoms changed, he should immediately seek treatment.  Per the medical record, there were no lesions, thrush, or muscositis found, and the neck was supple with no lymphadenopathy.  

Two days later he was seen by a private physician with a complaint of chest congestion.  He noted that he had been seen by VA, but they "did nothing."  The assessment was bronchitis with a probable element of reactive airway disease.  It was recommended that he follow up with an ENT specialist.  

In December 2009, the Veteran presented to the St. Cloud Hospital Emergency Department for "significant airway obstruction."  Subsequently, a direct laryngoscopy with biopsies was accomplished at which time it was discovered that the Veteran was suffering from squamous cell carcinoma of the larynx.  He underwent a complete laryngectomy and left neck dissection.  He subsequently developed pharyngocutaneous fistulas, which were explored and repaired.

The first VA opinion was provided by a physician in September 2010 and contained the following:

	. . . The initial work up for hoarseness was timely and consistent with community standards.  The 6 month follow up was reasonable.  The question arises, should the ER visit of 11-20-2009 prompted an earlier ENT follow up.  There was no evidence of acute respiratory compromise in the ER visit.  ENT was consulted via phone.  The ENT follow up was approximately 3.5 weeks away.  The patient was seen by the community provider on 12-12, the history documents a 2 week history of acute airway distress, which was a change in symptoms pattern compared to what was presented in the ER.  While an earlier appointment would have identified the cancer 2-3 weeks sooner at the time of the ER visit there was no clinical urgency to move the ENT follow up appointment.  The ER provider discussed "red flag" condition to seek urgent care, while not specifically documented, respiratory distress would typically be considered a red flag condition.  There was no evidence of delay in timely follow up; there was no evidence of delay in treatment.  The clinical outcome would not have been different if the patient had been seen urgently by ENT on 11-20, specifically, the removal of the voice box would have been necessitated.  There is no evidence of fault or carelessness on behave of the VAMC in the care for this patient for his cancer as noted above.

In support of this claim for benefits, the Veteran submitted a letter dated in January 2011 from one of his treating ENT physician.  The letter states that:

[Y]ou had inquired as to whether [the Veteran's] care prior to his evaluation with me could or should have been different.  I first met [the veteran] when he presented to the St. Cloud Hospital Emergency Department on December 12, 2009 with significant airway obstruction.  He had an evaluation at the Veterans Hospital in Minneapolis, Minnesota for horseness in May of 2009 and he underwent a micro DL with biopsies of the left posterior true cord, left and right anterior cords with CO2 laser.  Pathology at that time revealed papillary hyperplasia with severe dysplasia along the left posterior true cord and mild dysplasia along the left anterior true cord.  He was suppose to have been seen postoperatively at a reasonable interval but he was not seen and the patient indicated that no follow up was given to him and he was never contacted and therefore he felt that no follow up was needed.  Clearly, there was some miscommunication as to what was in his best interest following this biopsy.  When he presented to me he required a direct laryngoscopy with biopsies and awake tracheostomy due to an obstructing cancer of his larynx.  Biopsies done at that time were suspicious for carcinoma and he therefore underwent laryngectomy and neck dissection which demonstrated a 3.5 cm squamous cell carcinoma of the larynx involving the left true and false cords.  All of his lymph nodes were negative and he had widely clear margins and therefore he was felt to not require any additional treatment such as postoperative radiation.  He has rehabilitated quite nicely with a tracheoesophageal prosthesis for speaking purposes.  

You have requested my opinion as to whether his outcome would have been different if he had had a more timely follow up at the Veterans Hospital in Minneapolis.  I do believe that it is at least as likely as not that he could have had an alternative treatment at that time (the summer of 2009).  I assume at that point that his tumor would have been significantly smaller and more amenable to laryngeal preservation treatment modalities such as chemo/radiation or a more limited surgical resection that may have not required total laryngectomy. . . .

A second review was provided by another VA doctor in March of 2012.  The reviewer scribed the following opinion:

In May 2009, veteran was diagnosed with [hyperplasia and dysplasia of the larynx].  Both hyperplasia and dysplasia are pre-malignant lesions.  Definition of dysplasia:  spectrum of abnormal epithelial maturation and cellular atypia that may or may not precede invasive carcinoma.  According to Dr. D's note, dated 1/28/2011, biopsies were done on 12/2009 which were suspicious of cancer and after laryngectomy and neck dissection, demonstrated squamous cell carcinoma of the larynx involving the left true and false cord.

It is therefore probably that either the dysplasia had turned to cancer in just 6 months or a cancer was missed in 05/200(9) which may have been detected if surgery was done at the point.  In the first place no surgery could have been done in 5/2009 since no cancer was detected and therefore the standard of care for a pre-malignant lesion of the larynx was conservative treatment and observation.  The most important question is how long to observe and when to return for follow-up.  In this case, the veteran in question was asked to return to clinic in 6 months for follow up.

Keratotic epithelium without dysplasia carries a very low risk of developing subsequent carcinoma, with reported incidents of 1 to 5%. . . . In contrast, keratotic epithelium with dysplasia is associated with an increased risk for the subsequent progression or development of premalignant or overtly carcinomatous changes, varying from 11 to 18%. . . . In general, mild and moderate dysplasias are felt to be reversible alternations.  Circumstantial evidence supports the idea that preinvasive dysplasias are potentially reversible after cessation or removal of an instigating factor such as tobacco use.  The problem of predicting the malignant potential of a dysplastic lesion is greatest in cases of moderate dysplasia.  It is virtually impossible to differentiate the moderately dysplastic lesions that are reversible from those that represent the earliest forms of neoplastic transformation.

Therefore, a diagnosis of moderate dysplasia should engender enough concern to the clinician to warrant close patient follow-up.  Recurrence or persistence of this dysplasia may be indicative of malignant transformation.  The determination of whether a mild to moderate dysplasia is reactive or neoplastic, although a desirable goal, is not always achievable.  The clinically abnormal lesions that show limited cytologic and maturation abnormalities failing under the designation of reactive atypias or hyperplastic lesions represent reversible changes that rarely, if ever, progress to carcinoma.  These lesions are responsive to conservative management.  Epithelial hyperplasia (acanthosis) is a common finding and can be seen without atypia or in association with atypia.  

The first question therefore is "is six months a reasonable close patient follow-up for a patient diagnosed with severe dysplasia?"  The second question is "Would a functional organ preservation strategy that might prevent voice and swallowing capabilities rather than surgical resection have provided a survival advantage compared with total laryngectomy?"  The answer to the first question is "impossible to determine to probably not".  The answer to the second question is "less likely".  Both concurrent chemoradiotherapy and sequential chemoradiotherapy are used as functional organ preservation techniques.  Concurrent chemoradiotherapy may be preferable for patients with NO and N1 presentations, while sequential therapy may offer advantages for patients with a relatively high risk of distant metastases.  Patients who may not be candidates for an organ preservation approach include patients  with resectable tumors that have destroyed both vocal cords, elderly patients for whom the toxicity associated with chemoradiotherapy is problematic, and those with extensive cartilage destruction from the primary tumor.  Induction chemotherapy and concurrent chemotherapy are often avoided in the elderly and those with poor performance status since the use of chemotherapy may delay or prevent the delivery of a course of definitive RT.  In this setting, definitive RT alone remains a treatment option for elderly patients and those with a poor performance status.  This decreases the opportunity for functional organ preservation.  However, it may not compromise survival, especially in laryngeal cancer.

Opinion:

1.  There would have been survival advantages of surgical resection compared with total laryngectomy.

2.  Though I agree with Dr. D's assertion that it is at least as likely as not that an alternative treatment which involved functional organ preservation of the larynx could have been an alternative treatment in the Summer of 2009, the literature clearly shows that the treatment would have also included induction chemotherapy and concurrent chemotherapy and given the patient's age, definitive RT alone remained a treatment option for his age.  The literature again explains that this decreases the opportunity for functional organ preservation.  It is therefore, at least as not that, regardless of when cancer was detected, veteran's best treatment option would have been laryngectomy or limited surgical resection + RT which decreases the opportunity for functional organ preservation.  

The second examiner cited numerous medical journals and treatises in support of her opinion.  

There is no additional medical evidence, either positive or negative, concerning the issue now before the Board.

Analysis

In a § 1151 claim based on an alleged failure to diagnose, a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation--the failure to diagnose--resulted in additional disability or death.  Roberson v. Shinseki, 22 Vet. App. 358 (2009).

The second VA opinion and that of the private ENT suggest that the Veteran should have had closer follow up given the findings on the May 2009 pathology studies.  It is less clear whether closer follow up would have resulted in an earlier diagnosis, and the record shows that as late as November 2009, VA and private treatment providers did not report any suspicion that the Veteran had laryngeal cancer.  The VA and private ENT opinions do; however, suggest that earlier follow up could have shown the cancer.  Resolving doubt in the Veteran's favor, the record shows that the Veteran sustained an injury as defined in Roberson.

The remaining question is whether the failure to diagnose resulted in additional disability.  The private ENT has provided a supporting opinion in this regard by noting that treatment "could" have had alternative treatments to the laryngectomy that was ultimately required.  The second VA opinion acknowledged the private ENT opinion and agreed that alternatives might have been possible; the Veteran's age (67) would have counseled against some alternatives and that the available alternative would have required additional treatment that would have reduced the chances of preserving  a functioning larynx.  The VA opinion is more probative on this question, because it is more detailed and considers factors that the private ENT appears to have ignored.

The first VA opinion also is against a finding that the delay in treatment caused additional disability, but is of limited probative value, because it contains little supporting reasons for its conclusions.  There is no other medical opinion on this question.

The Veteran has opined that the delay in diagnosis caused additional disability, but this is a complex medical question that would require medical expertise, which he is not shown to possess.  Hence his opinion does not constitute competent evidence 38 C.F.R. § 3.159(a); cf. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The weight of the evidence is against a finding that VA's delay in diagnosing laryngeal cancer caused additional disability.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation under 38 U.S.C. Section 1151 for laryngeal and squamous cell carcinoma is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


